 1   Anthony M. Keats (SBN 123672)          SPRINGUT LAW PC
     tony@keatsgatien.com                   Milton Springut, pro hac vice
 2   Konrad K. Gatien (SBN 221770)
     kg@keatsgatien.com                     45 Rockefeller Plaza, 20th Floor
 3                                          New York, NY 10111
     Matthew E. Graham (SBN 308115)
 4   matt@keatsgatien.com                   Telephone: (212) 813-1600
     Keats Gatien, LLP
 5   120 S. El Camino Dr., Suite 207
     Beverly Hills, California 90212
 6   Telephone: (424) 302-0692
 7   Attorneys for Defendant
 8
     HEIST STUDIOS LIMITED
     (erroneously named as Heist Studios)
 9
                           UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11
     UNDISCOVERED CORP., a California           Case No.: 2:18-cv-05719 FMO (ASx)
12   Corporation d/b/a HEIST,
13                                              (Hon. Fernando M. Olguin)
                         Defendant,
14
                 v.                             STIPULATED PROTECTIVE
15                                              ORDER
16   HEIST STUDIOS, a United Kingdom
     company,
17

18                       Defendant.

19   HEIST STUDIOS LTD, a United
     Kingdom company,
20

21               Counterclaim Plaintiff,

22               v.
23   UNDISCOVERED CORP., a California
     Corporation d/b/a HEIST,
24

25               Counterclaim Defendant.
26

27

28
                                                                      2:18-cv-05719 FMO (ASx)
                                                          STIPULATED PROTECTIVE ORDER
 1
           1. A. PURPOSES AND LIMITATIONS

 2         Discovery in this action is likely to involve production of confidential,

 3   proprietary, or private information for which special protection from public disclosure

 4   and from use for any purpose other than prosecuting this litigation may be warranted.

 5   Accordingly, the parties hereby stipulate to and petition the Court to enter the

 6   following Stipulated Protective Order. The parties acknowledge that this Order does

 7   not confer blanket protections on all disclosures or responses to discovery and that the

 8   protection it affords from public disclosure and use extends only to the limited

 9   information or items that are entitled to confidential treatment under the applicable

10   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,

11   that this Stipulated Protective Order does not entitle them to file confidential

12   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be

13   followed and the standards that will be applied when a party seeks permission from

14   the court to file material under seal.

15

16         B. GOOD CAUSE STATEMENT

17         This action is likely to involve customer and pricing lists, supplier information,

18   and other valuable research, development, commercial, financial, and/or proprietary

19   information for which special protection from public disclosure and from use for any

20   purpose other than prosecution of this action is warranted. Such confidential and

21   proprietary materials and information consist of, among other things, confidential

22   business and financial information, and confidential research, development, or

23   commercial information, pricing and revenue data, supplier information, information

24   otherwise generally unavailable to the public, or which may be privileged or otherwise

25   protected from disclosure under state or federal statutes, court rules, case decisions, or

26   common law. Accordingly, to expedite the flow of information, to facilitate the

27
                                                 1
28                                                                       2:18-cv-05719 FMO (ASx)
                                                           STIPULATION FOR DEFENDANT TO FILE
                                                         AMENDED ANSWER WITH COUNTERCLAIM
 1   prompt resolution of disputes over confidentiality of discovery materials, to
 2   adequately protect information the parties are entitled to keep confidential, to ensure
 3   that the parties are permitted reasonable necessary uses of such material in preparation
 4   for and in the conduct of trial, to address their handling at the end of the litigation, and
 5   serve the ends of justice, a protective order for such information is justified in this
 6   matter. It is the intent of the parties that information will not be designated as
 7   confidential for tactical reasons and that nothing be so designated without a good faith
 8   belief that it has been maintained in a confidential, non-public manner, and there is
 9   good cause why it should not be part of the public record of this case.
10

11
        2. DEFINITIONS

12
        2.1 Action: the above-captioned action, Undiscovered Corp. v. Heist Studios, Case

13      No.: 2:18-cv-05719 FMO (ASx)

14      2.2 Challenging Party: a Party or Non-Party that challenges the designation of

15      information or items under this Order.

16      2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it is

17      generated, stored or maintained) or tangible things that qualify for protection under

18      Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause

19      Statement.

20      2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their

21      support staff).

22      2.5 Designating Party: a Party or Non-Party that designates information or items

23      that it produces in disclosures or in responses to discovery as “CONFIDENTIAL”

24      or “CONFIDENTIAL ATTORNEY’S EYES ONLY” as set forth herein.

25      2.6 Disclosure or Discovery Material: all items or information, regardless of the

26      medium or manner in which it is generated, stored, or maintained (including,
27
                                                  2
28                                                                        2:18-cv-05719 FMO (ASx)
                                                            STIPULATION FOR DEFENDANT TO FILE
                                                          AMENDED ANSWER WITH COUNTERCLAIM
 1
     among other things, testimony, transcripts, and tangible things), that are produced

 2   or generated in disclosures or responses to discovery in this matter.

 3   2.7 Expert: a person with specialized knowledge or experience in a matter pertinent

 4   to the litigation who has been retained by a Party or its counsel to serve as an

 5   expert witness or as a consultant in this Action.

 6   2.8 House Counsel: attorneys who are employees of a party to this Action. House

 7   Counsel does not include Outside Counsel of Record or any other outside counsel.

 8   2.9 Non-Party: any natural person, partnership, corporation, association, or other

 9   legal entity not named as a Party to this action.

10   2.10 Outside Counsel of Record: attorneys who are not employees of a party to this

11   Action but are retained to represent or advise a party to this Action and have

12   appeared in this Action on behalf of that party or are affiliated with a law firm

13   which has appeared on behalf of that party, and includes support staff.

14   2.11 Party: any party to this Action, including all of its officers, directors,

15   employees, consultants, retained experts, and Outside Counsel of Record (and their

16   support staffs).
17   2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
18   Material in this Action.
19   2.13 Professional Vendors: persons or entities that provide litigation support
20   services (e.g., photocopying, videotaping, translating, preparing exhibits or
21   demonstrations, and organizing, storing, or retrieving data in any form or medium)
22   and their employees and subcontractors.
23   2.14 Protected Material: any Disclosure or Discovery Material that is designated as
24   “CONFIDENTIAL” or “CONFIDENTIAL ATTORNEY’S EYES ONLY.”
25   2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
26   a Producing Party.
27
                                               3
28                                                                       2:18-cv-05719 FMO (ASx)
                                                           STIPULATION FOR DEFENDANT TO FILE
                                                         AMENDED ANSWER WITH COUNTERCLAIM
 1
           3. SCOPE
 2
     The protections conferred by this Stipulation and Order cover not only Protected
 3
     Material (as defined above), but also (1) any information copied or extracted from
 4
     Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
 5
     Material; and (3) any testimony, conversations, or presentations by Parties or their
 6
     Counsel that might reveal Protected Material.
 7
     Any use of Protected Material at trial shall be governed by the orders of the trial
 8
     judge. This Order does not govern the use of Protected Material at trial.
 9

10
           4. DURATION
11
     Even after final disposition of this litigation, the confidentiality obligations imposed
12
     by this Order shall remain in effect until a Designating Party agrees otherwise in
13
     writing or a court order otherwise directs. Final disposition shall be deemed to be the
14
     later of (1) dismissal of all claims and defenses in this Action, with or without
15
     prejudice; and (2) final judgment herein after the completion and exhaustion of all
16
     appeals, rehearings, remands, trials, or reviews of this Action, including the time
17
     limits for filing any motions or applications for extension of time pursuant to
18
     applicable law.
19

20         5. DESIGNATING PROTECTED MATERIAL

21         5.1 Exercise of Restraint and Care in Designating Material for Protection. Each

22   Party or Non-Party that designates information or items for protection under this

23   Order must take care to limit any such designation to specific material that qualifies

24   under the appropriate standards. The Designating Party must designate for protection
25   only those parts of material, documents, items, or oral or written communications that
26   qualify so that other portions of the material, documents, items, or communications
27
                                                 4
28                                                                       2:18-cv-05719 FMO (ASx)
                                                           STIPULATION FOR DEFENDANT TO FILE
                                                         AMENDED ANSWER WITH COUNTERCLAIM
 1
     for which protection is not warranted are not swept unjustifiably within the ambit of

 2   this Order. Mass, indiscriminate, or routinized designations are prohibited.

 3   Designations that are shown to be clearly unjustified or that have been made for an

 4   improper purpose (e.g., to unnecessarily encumber the case development process or to

 5   impose unnecessary expenses and burdens on other parties) may expose the

 6   Designating Party to sanctions. If it comes to a Designating Party’s attention that

 7   information or items that it designated for protection do not qualify for protection, that

 8   Designating Party must promptly notify all other Parties that it is withdrawing the

 9   inapplicable designation.

10         5.2 Manner and Timing of Designations. Except as otherwise provided in this

11   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated

12   or ordered, Disclosure or Discovery Material that qualifies for protection under this

13   Order must be clearly so designated before the material is disclosed or produced.

14   Designation in conformity with this Order requires:

15         (a) for information in documentary form (e.g., paper or electronic documents,

16   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
17   Producing Party affix at a minimum, the legend “CONFIDENTIAL” or
18   “CONFIDENTIAL ATTORNEY’S EYES ONLY” (hereinafter “Confidentiality
19   legend”), to each page that contains protected material. If only a portion or portions of
20   the material on a page qualifies for protection, the Producing Party also must clearly
21   identify the protected portion(s) (e.g., by making appropriate markings in the
22   margins). A Party or Non-Party that makes original documents available for
23   inspection need not designate them for protection until after the inspecting Party has
24   indicated which documents it would like copied and produced. During the inspection
25   and before the designation, all of the material made available for inspection shall be
26   deemed “CONFIDENTIAL ATTORNEY’S EYES ONLY.” After the inspecting Party
27
                                                 5
28                                                                       2:18-cv-05719 FMO (ASx)
                                                           STIPULATION FOR DEFENDANT TO FILE
                                                         AMENDED ANSWER WITH COUNTERCLAIM
 1
     has identified the documents it wants copied and produced, the Producing Party must

 2   determine which documents, or portions thereof, qualify for protection under this

 3   Order. Then, before producing the specified documents, the Producing Party must

 4   affix the “Confidentiality legend” to each page that contains Protected Material. If

 5   only a portion or portions of the material on a page qualifies for protection, the

 6   Producing Party also must clearly identify the protected portion(s) (e.g., by making

 7   appropriate markings in the margins).

 8         (b) for testimony given in depositions that the Designating Party identify the

 9   Disclosure or Discovery Material on the record, before the close of the deposition all

10   protected testimony.

11         (c) for information produced in some form other than documentary and for any

12   other tangible items, that the Producing Party affix in a prominent place on the

13   exterior of the container or containers in which the information is stored the

14   appropriate Confidentiality legend. If only a portion or portions of the information

15   warrants protection, the Producing Party, to the extent practicable, shall identify the

16   protected portion(s).
17         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
18   to designate qualified information or items does not, standing alone, waive the
19   Designating Party’s right to secure protection under this Order for such material.
20   Upon timely correction of a designation, the Receiving Party must make reasonable
21   efforts to assure that the material is treated in accordance with the provisions of this
22   Order.
23

24

25

26

27
                                                 6
28                                                                       2:18-cv-05719 FMO (ASx)
                                                           STIPULATION FOR DEFENDANT TO FILE
                                                         AMENDED ANSWER WITH COUNTERCLAIM
 1
           6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

 2         6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation

 3   of confidentiality at any time that is consistent with the Court’s Scheduling Order.

 4         6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution

 5   process under Local Rule 37.1 et seq.

 6         6.3 The burden of persuasion in any such challenge proceeding shall be on the

 7   Designating Party. Frivolous challenges, and those made for an improper purpose

 8   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

 9   expose the Challenging Party to sanctions. Unless the Designating Party has waived or

10   withdrawn the confidentiality designation, all parties shall continue to afford the

11   material in question the level of protection to which it is entitled under the Producing

12   Party’s designation until the Court rules on the challenge.

13

14         7. ACCESS TO AND USE OF PROTECTED MATERIAL
15         7.1 Basic Principles. A Receiving Party may use Protected Material that is
16   disclosed or produced by another Party or by a Non-Party in connection with this
17   Action only for prosecuting, defending, or attempting to settle this Action. Such
18   Protected Material may be disclosed only to the categories of persons and under the
19   conditions described in this Order. When the Action has been terminated, a Receiving
20   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
21   Protected Material must be stored and maintained by a Receiving Party at a location
22   and in a secure manner that ensures that access is limited to the persons authorized
23   under this Order.
24

25

26

27
                                                 7
28                                                                      2:18-cv-05719 FMO (ASx)
                                                          STIPULATION FOR DEFENDANT TO FILE
                                                        AMENDED ANSWER WITH COUNTERCLAIM
 1
           7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

 2   ordered by the court or permitted in writing by the Designating Party, a Receiving

 3   Party may disclose any information or item designated “CONFIDENTIAL” only to:

 4         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as

 5         employees of said Outside Counsel of Record, and any other outside counsel

 6         who is not an officer, director or employee of any party, and to whom it is

 7         reasonably necessary to disclose the information for this Action;

 8         (b) the officers, directors, and employees (including House Counsel) of the

 9         Receiving Party to whom disclosure is reasonably necessary for this Action;

10         (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure

11         is reasonably necessary for this Action and who have signed the

12         “Acknowledgment and Agreement to Be Bound” (Exhibit A);

13         (d) the court and its personnel;

14         (e) court reporters and their staff;

15         (f) professional jury or trial consultants, mock jurors, and Professional Vendors

16         to whom disclosure is reasonably necessary for this Action and who have
17         signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18         (g) the author or recipient of a document containing the information or a
19         custodian or other person who otherwise possessed or knew the information;
20         (h) during their depositions, witnesses, and attorneys for witnesses, in the
21         Action to whom disclosure is reasonably necessary provided: (1) the deposing
22         party requests that the witness sign the form attached as Exhibit A hereto; and
23         (2) they will not be permitted to keep any confidential information unless they
24         sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
25         otherwise agreed by the Designating Party or ordered by the court. Pages of
26         transcribed deposition testimony or exhibits to depositions that reveal Protected
27
                                                  8
28                                                                      2:18-cv-05719 FMO (ASx)
                                                          STIPULATION FOR DEFENDANT TO FILE
                                                        AMENDED ANSWER WITH COUNTERCLAIM
 1
             Material may be separately bound by the court reporter and may not be

 2           disclosed to anyone except as permitted under this Stipulated Protective Order;

 3           and

 4           (i) any mediator or settlement officer, and their supporting personnel, mutually

 5           agreed upon by any of the parties engaged in settlement discussions.

 6
             7.3 Disclosure of “CONFIDENTIAL ATTORNEY’S EYES ONLY”
 7
     Information or Items. Unless otherwise ordered by the court or permitted in writing
 8
     by the Designating Party, a Receiving Party may disclose any information or item
 9
     designated “CONFIDENTIAL ATTORNEY’S EYES ONLY” only to those persons
10
     listed in Section 7.2 subsections (a) and (c) through (i), but not subsection (b). The
11
     designation of information or documents as “CONFIDENTIAL ATTORNEY’S
12
     EYES ONLY” shall be limited to such information or documents as to which the
13
     designating party believes in good faith that disclosure to any of the persons listed in
14
     Section 7.2(b) would cause harm to the confidentiality or competitive position of the
15
     disclosing party.
16
17           8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
18           IN OTHER LITIGATION
19   If a Party is served with a subpoena or a court order issued in other litigation that
20   compels disclosure of any information or items designated in this Action as
21   “CONFIDENTIAL” or “CONFIDENTIAL ATTORNEY’S EYES ONLY” that Party
22   must:
23           (a) promptly notify in writing the Designating Party. Such notification shall
24   include a copy of the subpoena or court order;
25           (b) promptly notify in writing the party who caused the subpoena or order to
26   issue in the other litigation that some or all of the material covered by the subpoena or
27
                                                 9
28                                                                       2:18-cv-05719 FMO (ASx)
                                                           STIPULATION FOR DEFENDANT TO FILE
                                                         AMENDED ANSWER WITH COUNTERCLAIM
 1
     order is subject to this Protective Order. Such notification shall include a copy of this

 2   Stipulated Protective Order; and

 3         (c) cooperate with respect to all reasonable procedures sought to be pursued by

 4   the Designating Party whose Protected Material may be affected.

 5   If the Designating Party timely seeks a protective order, the Party served with the

 6   subpoena or court order shall not produce any information designated in this action as

 7   “CONFIDENTIAL” or “CONFIDENTIAL ATTORNEY’S EYES ONLY” before a

 8   determination by the court from which the subpoena or order issued, unless the Party

 9   has obtained the Designating Party’s permission. The Designating Party shall bear the

10   burden and expense of seeking protection in that court of its confidential material and

11   nothing in these provisions should be construed as authorizing or encouraging a

12   Receiving Party in this Action to disobey a lawful directive from another court.

13
           9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
14
           PRODUCED IN THIS LITIGATION
15
           (a) The terms of this Order are applicable to information produced by a Non-
16
     Party in this Action and designated as “CONFIDENTIAL” or “CONFIDENTIAL
17
     ATTORNEY’S EYES ONLY.” Such information produced by Non-Parties in
18
     connection with this litigation is protected by the remedies and relief provided by this
19
     Order. Nothing in these provisions should be construed as prohibiting a Non-Party
20
     from seeking additional protections.
21
           (b) In the event that a Party is required, by a valid discovery request, to produce
22
     a Non-Party’s confidential information in its possession, and the Party is subject to an
23
     agreement with the Non-Party not to produce the Non-Party’s confidential
24
     information, then the Party shall:
25

26

27
                                                 10
28                                                                       2:18-cv-05719 FMO (ASx)
                                                           STIPULATION FOR DEFENDANT TO FILE
                                                         AMENDED ANSWER WITH COUNTERCLAIM
 1
                  (1) promptly notify in writing the Requesting Party and the Non-Party

 2         that some or all of the information requested is subject to a confidentiality

 3         agreement with a Non-Party;

 4                (2) promptly provide the Non-Party with a copy of the Stipulated

 5         Protective Order in this Action, the relevant discovery request(s), and a

 6         reasonably specific description of the information requested; and

 7                (3) make the information requested available for inspection by the Non-

 8         Party, if requested.

 9         (c) If the Non-Party fails to seek a protective order from this court within 14

10   days of receiving the notice and accompanying information, the Receiving Party may

11   produce the Non-Party’s confidential information responsive to the discovery request.

12   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce

13   any information in its possession or control that is subject to the confidentiality

14   agreement with the Non-Party before a determination by the court. Absent a court

15   order to the contrary, the Non-Party shall bear the burden and expense of seeking

16   protection in this court of its Protected Material.
17
           10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
18
     If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
19
     Protected Material to any person or in any circumstance not authorized under this
20
     Stipulated Protective Order, the Receiving Party must immediately (a) notify in
21
     writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
22
     to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
23
     persons to whom unauthorized disclosures were made of all the terms of this Order,
24
     and (d) request such person or persons to execute the “Acknowledgment and
25
     Agreement to Be Bound” that is attached hereto as Exhibit A.
26

27
                                                  11
28                                                                         2:18-cv-05719 FMO (ASx)
                                                             STIPULATION FOR DEFENDANT TO FILE
                                                           AMENDED ANSWER WITH COUNTERCLAIM
 1
           11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2
           PROTECTED MATERIAL
 3
     When a Producing Party gives notice to Receiving Parties that certain inadvertently
 4
     produced material is subject to a claim of privilege or other protection, the obligations
 5
     of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
 6
     26(b)(5)(B). This provision is not intended to modify whatever procedure may be
 7
     established in an e-discovery order that provides for production without prior privilege
 8
     review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties
 9
     reach an agreement on the effect of disclosure of a communication or information
10
     covered by the attorney-client privilege or work product protection, the parties may
11
     incorporate their agreement in the stipulated protective order submitted to the court.
12

13
           12. MISCELLANEOUS
14
           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
15
     person to seek its modification by the Court in the future.
16
           12.2 Right to Assert Other Objections. By stipulating to the entry of this
17
     Protective Order no Party waives any right it otherwise would have to object to
18
     disclosing or producing any information or item on any ground not addressed in this
19
     Stipulated Protective Order. Similarly, no Party waives any right to object on any
20
     ground to use in evidence of any of the material covered by this Protective Order.
21
           12.3 Filing Protected Material. A Party that seeks to file under seal any
22
     Protected Material must comply with Civil Local Rule 79-5. Protected Material may
23
     only be filed under seal pursuant to a court order authorizing the sealing of the
24
     specific Protected Material at issue. If a Party's request to file Protected Material
25

26

27
                                                 12
28                                                                       2:18-cv-05719 FMO (ASx)
                                                           STIPULATION FOR DEFENDANT TO FILE
                                                         AMENDED ANSWER WITH COUNTERCLAIM
 1
     under seal is denied by the court, then the Receiving Party may file the information in

 2   the public record unless otherwise instructed by the court.

 3

 4         13. FINAL DISPOSITION

 5   After the final disposition of this Action, as defined in paragraph 4, within 60 days of

 6   a written request by the Designating Party, each Receiving Party must return all

 7   Protected Material to the Producing Party or destroy such material. As used in this

 8   subdivision, “all Protected Material” includes all copies, abstracts, compilations,

 9   summaries, and any other format reproducing or capturing any of the Protected

10   Material. Whether the Protected Material is returned or destroyed, the Receiving Party

11   must submit a written certification to the Producing Party (and, if not the same person

12   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by

13   category, where appropriate) all the Protected Material that was returned or destroyed

14   and (2)affirms that the Receiving Party has not retained any copies, abstracts,

15   compilations, summaries or any other format reproducing or capturing any of the

16   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
17   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
18   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
19   attorney work product, and consultant and expert work product, even if such materials
20   contain Protected Material. Any such archival copies that contain or constitute
21   Protected Material remain subject to this Protective Order as set forth in Section 4
22   (DURATION).
23   14. Any violation of this Order may be punished by any and all appropriate measures
24   including, without limitation, contempt proceedings and/or monetary sanctions.
25

26

27
                                                 13
28                                                                       2:18-cv-05719 FMO (ASx)
                                                           STIPULATION FOR DEFENDANT TO FILE
                                                         AMENDED ANSWER WITH COUNTERCLAIM
 1   IT IS SO STIPULATED:
 2
     DATED: March 27, 2019                   BUCHALTER
 3                                           A Professional Corporation
 4                                           By:    /s/ Matthew L. Seror
                                                    MATTHEW L. SEROR
 5                                                  AARON M. LEVINE
 6                                                  Attorneys for Plaintiff
                                                    UNDISCOVERED CORP., a/b/a HEIST
 7

 8
     DATED: March 27, 2019                   SPRINGUT LAW PC
 9

10                                           By:    /s/ Milton Springut__
                                                    Milton Springut
11                                                  45 Rockefeller Plaza, 20th Floor
12                                                  New York, NY 10111
                                                    Telephone: (212) 813-1600
13
                                             KEATS GATIEN, LLP
14                                           Anthony M. Keats (SBN 123672)
15                                           120 S. El Camino Dr., Suite 207
                                             Beverly Hills, California 90212
16                                           Telephone: (424) 302-0692
17                                           Attorneys for Defendant
18
                                             HEIST STUDIOS

19

20

21
           Pursuant to Civil L.R. 5-4.3.4(a)(2)(i), the filer attests that all other signatories

22
     listed, and on whose behalf this filing is submitted, concur in the filing’s content and

23
     have authorized the filing.

24
     DATED: March 27, 2019                   By:    /s/ Milton Springut
25                                                   Milton Springut
                                                 Attorneys for Defendant
26                                               HEIST STUDIOS
27
                                                   14
28                                                                        2:18-cv-05719 FMO (ASx)
                                                            STIPULATION FOR DEFENDANT TO FILE
                                                          AMENDED ANSWER WITH COUNTERCLAIM
 1
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 2
     DATED: ________________________
             April 1, 2019
 3

 4
              /s/
     _____________________________________
 5   Honorable Alka Sagar
 6   United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27
                                       15
28                                                           2:18-cv-05719 FMO (ASx)
                                               STIPULATION FOR DEFENDANT TO FILE
                                             AMENDED ANSWER WITH COUNTERCLAIM
 1
                               EXHIBIT A
                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3   I, _____________________________ [print or type full name], of

 4   _________________ [print or type full address], declare under penalty of perjury that

 5   I have read in its entirety and understand the Stipulated Protective Order that was

 6   issued by the United States District Court for the Central District of California on

 7   [date] in the case of Undiscovered Corp. v. Heist Studios, Case No.: 2:18-cv-05719

 8   FMO (ASx). I agree to comply with and to be bound by all the terms of this Stipulated

 9   Protective Order and I understand and acknowledge that failure to so comply could

10   expose me to sanctions and punishment in the nature of contempt. I solemnly promise

11   that I will not disclose in any manner any information or item that is subject to this

12   Stipulated Protective Order to any person or entity except in strict compliance with the

13   provisions of this Order.

14   I further agree to submit to the jurisdiction of the United States District Court for the

15   Central District of California for the purpose of enforcing the terms of this Stipulated

16   Protective Order, even if such enforcement proceedings occur after termination of this
17   action. I hereby appoint __________________________ [print or type full name] of
18   _______________________________________ [print or type full address and
19   telephone number] as my California agent for service of process in connection with
20   this action or any proceedings related to enforcement of this Stipulated Protective
21   Order.
22   Date: ______________________________________
23   City and State where sworn and signed: ________________________________
24   Printed name: _______________________________
25   Signature: __________________________________
26

27
                                                 16
28                                                                       2:18-cv-05719 FMO (ASx)
                                                           STIPULATION FOR DEFENDANT TO FILE
                                                         AMENDED ANSWER WITH COUNTERCLAIM
